DETAILED ACTION
    DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 03, 2022 has been entered.
 				      Election/Restrictions
  Claims 5, 9-12 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species or group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 19, 2021.
Claim Rejections - 35 USC § 112
Claims 21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification, as originally filed, fails to provide express support for the newly-added “polymers” of organic phosphinic salt and/or diphosphinic salt.  Accordingly, said polymer recitation is deemed new matter.
Claims 1-4, 6-8, 18-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear how the additive E), which generically embraces flame retardants, distinguishes over the newly-added flame retardants.
In claim 1, it is unclear is meant by polypentabromobenzyl acrylates “with N greater than 4”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 18, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0177060 (Endtner).
	Endtner discloses a polyamide composition comprising:
about 25 to 95 wt.% of at least one of nylon 6 (PA6), nylon 66 (PA66) (either meets Applicants’ aliphatic polyamide (A1)) or copolyamide thereof (PA6/66) (meets Applicants’ aliphatic copolyamide (A2));
about 1 to 15 wt.% of an aluminum salt of phosphoric acid (meets Applicants’ additive (E) or not precluded from present claims);
about 1 to 5 wt.% of a polyhydric alcohol having at least 3 hydroxyl groups and a molecular weight above 200 g/mol inclusive of dipentaerythritol (meets Applicants’ polyhydric alcohol (C)); and
about 3.9 to 55 wt.% of an organic phosphinic salt (meets Applicants’ additive (E) or not precluded from present claims)
(e.g., abstract, [0032-0036], [0082], [0095], [0126], examples, claims).
	Endtner sets forth Example 1 comprising:
50.2 wt.% of a polyamide mixture of PA66 (A1) (meets Applicants’ aliphatic polyamide (A1)) and PA6 (A2);
 6 wt.% aluminum phosphonate (meets Applicants’ additive (E) or not precluded from present claims);
1 wt.% dipentaerythritol (meets Applicants’ polyhydric alcohol (C));
12 wt.% aluminum tris(diethylphosphinate) (meets Applicants’ additive (E) or not precluded from present claims);
0.5 wt.% Irganox 1098 (meets Applicants’ additive (E) or not precluded from present claims);
30 wt.% glass fibers (meets Applicants’ glass fibers (B)); and
0.3 wt.% ethylenebisstearylamide (meets Applicants’ additive (E) or not precluded from present claims).
In essence, said example differs from present claim 1 in the absence of a copolyamide PA6/66.  Inasmuch as Endtner clearly discloses “PA6, PA66 or copolyamides thereof” as viable polyamide functional alternatives (e.g., [0082], [0095]), it would have been with the purview of Endtner’s inventive disclosure, and obvious to one having ordinary skill in the art, to use a copolyamide PA6/66 as a functional alternative to the exemplified PA6 (A2) with the reasonable expectation of success.  That is, it would have been obvious to one having ordinary skill in the art to modify Example 1 to contain, inter alia, 35.2 wt.% homopolyamide PA66 (A1), 15 wt.% copolyamide PA6/66 (A2) (meets Applicants’ polyamide mixture A) in terms of polyamides (A1) and (A2) and ~70:30 weight ratio thereof) and C) 1 wt.% dipentaerythritol (meets Applicant’s polyhydric alcohol C) and content thereof) for the expected additive effect and with the reasonable expectation of success. Case law holds that the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  It would have been obvious to one having ordinary skill in the art to use a mixture of two individually disclosed polyamide functional equivalents, e.g.,  a mixture of PA6 and PA6/66, as the polyamide component for their expected additive effect.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]the idea of combining them flows logically from their having been individually taught in the prior art”, In re Kerkhoven, 205 USPQ 1069.
As to claim 2, Endtner exemplifies dipentaerythritol.
As to claim 3, Endtner discloses PA6 and PA66.
As to claim 4, Endtner discloses a copolyamide of PA6 and PA66.
As to claim 6, Endtner’s Example 1 is produced by mixing the ingredients at temperatures between 270 and 300˚C [0337].
As to claims 7 and 8, inasmuch as Endtner embraces compositions meeting the presently claimed composition, both in terms of the types of materials added and their contents, it is reasonably believed that they would necessarily possess the same properties and use.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under 103 is appropriate (MPEP 2112).
As to claims 18 and 19, Endtner’s above-described modified composition would have a weight ratio of ~70:30.
As to claim 22, inasmuch as Endtner’s above-described modified polyamide mixture meets that presently claimed, both in terms of the types of polyamides and contents, it is reasonably believed that it would necessarily possess the same properties.  
10.	Claims 1-4, 6-8 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0168380 (Jeol).
	Jeol discloses a polyamide composition comprising:
a polyhydric alcohol-modified polyamide, such as PA66 modified with dipentaerythritol (meets Applicants’ aliphatic polyamide (A1) modified with polyhydric alcohol (C));
a filler (meets Applicants’ glass fibers (B) and/or additive (E) or is not precluded from present claims); and
a second polyamide containing more than 50 mole% PA6 recurring units and polyamide recurring units different from PA6 such as PA610, PA9, PA10, PA11, PA12, PA66, PA612, PA6, PA1212 (meets Applicants’ aliphatic copolyamide (A2)), 
(e.g., abstract, [0014-0017], [0027-0034], [0039—0043], [0071-0076], examples, claims).
	Jeol sets forth examples (Table 7) comprising:
54.7 wt.%, or 44.7 wt.%, PA66 modified with dipentaerythritol (meets Applicants’ aliphatic polyamide (A1) modified with polyhydric alcohol (C) and contents thereof);
10 wt.%, or 20 wt.%, PA6;
 35 wt.% glass fibers (meets Applicants’ glass fibers (B) and content thereof); and
0.3 wt.% lubricant (meets Applicants’ additive (E) and content thereof).
In essence, said examples differ from present claims 1 and 21 in the absence of a copolyamide based on PA6.  Inasmuch as Joel clearly discloses PA6-based copolyamides as viable polyamide functional alternatives to the exemplified PA6 (e.g., [0082], [0095]), it would have been with the purview of Joel’s inventive disclosure, and obvious to one having ordinary skill in the art, to use a copolyamide based on PA6 meeting the terms of the present claims as a functional alternative to the exemplified PA6 with the reasonable expectation of success.  Illustratively, it would have been obvious to one having ordinary skill in the art to modify example E1 to contain, inter alia, 54.7 wt.% PA66 modified with dipentaerythritol and 10 wt.% of copolyamide based on PA6 (meets Applicants’ polyamide mixture A) in terms of polyamides (A1) and (A2) and ~85:15 weight ratio thereof) for the expected additive effect and with the reasonable expectation of success. Case law holds that the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
As to claim 2, Jeol exemplifies dipentaerythritol.
As to claim 3, Jeol discloses PA66 and PA6.
As to claim 4, Jeol discloses copolyamides containing recurring units of PA6 and PA66 [0076 (vj)].
As to claim 6, Jeol’s examples are produced by mixing the ingredients at 290˚C.
As to claims 7 and 8, inasmuch as Jeol embraces compositions meeting the presently claimed composition, both in terms of the types of materials added and their contents, it is reasonably believed that they would necessarily possess the same properties and use.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under 103 is appropriate (MPEP 2112).
As to claims 18 and 19, Jeol's above-described modified compositions would have a weight ratio of ~85:15 or ~70:30.
As to claim 20, Jeol does not require a flame retardant.
As to claim 21, Jeol does not require a (di)phosphinic salt.
As to claims 22 and 23, inasmuch as Jeol’s above-described modified polyamide mixtures meet that presently claimed, both in terms of the types of polyamides and contents, it is reasonably believed that they would necessarily possess the same properties.  
Response to Arguments
Applicant's arguments filed June 03, 2022 have been fully considered but they are not persuasive. 
In response to Applicants’ argument that Endtner is not directed to the object of the present invention, i.e., provide polyamide compositions with increased weld strength after heat-aging, the fact that Applicants have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Applicants’ contention that Endtner provides no teaching of mixing a copolyamide of PA6 and PA66 with PA6 or PA66 is not well taken.  Endtner clearly discloses “PA6, PA66 or copolyamides thereof” as viable polyamide functional alternatives.  Case law holds that "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]the idea of combining them flows logically from their having been individually taught in the prior art”, In re Kerkhoven, 205 USPQ 1069.  Accordingly, it would have been obvious to one having ordinary skill in the art to use mixtures of Endtner’s individually disclosed polyamide functional equivalents, e.g.,  a mixture of PA6 and PA6/66, as the polyamide component for their expected additive effect and the reasonable expectation of success. The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
Applicants’ submission that the newly-added limitation “comprises 0 to 15% by weight” of specific flame retardants serves to distinguish the above-rejected claims over Endtner is not understood.  The presence of said optional flame retardants is not required by either the present claims or Endtner.
Regarding the crystallization temperature limitation per claim 22, inasmuch as Endtner’s above-described modified polyamide mixture meets that presently claimed, both in terms of the types of polyamides and contents, it is reasonably believed that it would necessarily possess the same properties.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765